456 F.2d 1300
Everett GRAVES, Petitioner-Appellant,v.FLORIDA PROBATION AND PAROLE COMMISSION, STATE OF FLORIDA,Respondent-Appellee.
No. 71-3174 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 24, 1972.

Everett Graves, pro se.
Robert L. Shevin, Atty. Gen. of Fla., Tallahassee, Fla., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
Everett Graves, an inmate of the Florida State Penitentiary at Raiford, filed a Federal civil rights complaint under 42 U.S.C.A. Sec. 1983, seeking injunctive relief against the Florida Probation and Parole Commission.  He alleged in effect that the agency operated in an unconstitutionally discriminatory manner by denying parole opportunities to otherwise eligible candidates solely because of their race, religion, nationality and sex.  The District Court dismissed the complaint on the theory that Graves lacked standing to sue, since he had not alleged that his own rights were jeopardized by the Commission's allegedly unlawful action.  In his motion for rehearing the petitioner did assert that his personal parole status was adversely affected, but without explicitly considering this claim or assigning written reasons for its action the District Court denied the motion.


2
Contrary to the rationale underlying the order of dismissal, Graves clearly had standing to sue once he had amended his complaint to allege that he was the victim of a policy of racial discrimination allegedly adopted by the defendant.  Association of Data Processing Service Organizations, Inc. v. Camp, 1970, 397 U.S. 150, 90 S.Ct. 827, 25 L.Ed.2d 184; Barlow v. Collins, 1970, 397 U.S. 159, 90 S.Ct. 832, 25 L.Ed.2d 192.  For that reason we vacate the District Court's order and remand for further consideration of the allegations raised in this complaint.  Obviously we intimate no determination of the merits, if any.


3
Vacated and remanded.



*
 Rule 18; 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I